Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-30) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-34) US Patent, 11,297,589 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11,297,589 with obvious wording variations. Take an example of comparing claim (2)  of pending application and claim (1)  of US Patent 11,297,589 B2:
Pending Application (17/653,236)
US Patent 11,297,589
2. (New) A method for wireless communication by a user equipment (UE) comprising:
transmitting a request associated with a UE positioning procedure for determining a position of the UE, wherein the request indicates one or more parameters for the UE positioning procedure, the one or more parameters indicating a number of symbols per time unit for positioning reference signal (PRS) signaling, comb density of a desired PRS, a number of PRS occasions, a number of repeated slots for PRS signaling, a periodicity for sending the PRS signaling, a bandwidth (BW) for sending the PRS signaling, or one or more beams for sending the PRS signaling, or a combination thereof; and
receiving, from a location server, signaling associated with the UE positioning procedure.

1. A method for wireless communication by a user equipment (UE) comprising: transmitting, by the UE, a request to participate in a UE positioning procedure configured to determine a position of the UE, wherein the request indicates one or more parameters to be used by a location server in coordinating one or more base stations (BSs) to participate in the UE positioning procedure, the one or more parameters indicating a number of symbols per slot for positioning reference signal (PRS) signaling, comb density of a desired PRS, a number of PRS occasions, a periodicity for sending the PRS signaling, a bandwidth (BW) for sending the PRS signaling, or one or more beams for sending the PRS signaling, or a combination thereof for configuring the PRS signaling; and receiving, by the UE, signaling from the location server configuring the UE to participate in the UE positioning procedure in response to the request.


The claims of the application (17/653,236) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11,297,589 B2. Specifically, application 17/653,236 discloses a “transmitting a request associated with a UE positioning procedure for determining a position of the UE, wherein the request indicates one or more parameters for the UE positioning procedure”. Whereas US Patent 11,297,589 B2 claims include “transmitting, by the UE, a request to participate in a UE positioning procedure configured to determine a position of the UE, wherein the request indicates one or more parameters to be used by a location server in coordinating one or more base stations (BSs) to participate in the UE positioning procedure”.  The above omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Here, application 17/653,236 is broaden in comparison to US Patent 11,297,589 B2.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 11,297,589 B2’s method of “method for wireless communication by a user equipment (UE) comprising: transmitting, by the UE, a request to participate in a UE positioning procedure. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3, 7-8, 10-12, 16-17, 19-25 & 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (US 2017/0288897 A1).

Regarding claim 2, You discloses the method for wireless communication by a user equipment (UE) comprising:
transmitting a request associated with a UE positioning procedure (see [0029], positioning procedure request) for determining a position of the UE (positioning support for UE [0008]), wherein the request indicates one or more parameters for the UE positioning procedure (see parameters [0097]), the one or more parameters indicating a number of symbols per time unit for positioning reference signal (PRS) signaling, comb density of a desired PRS, a number of PRS occasions, a number of repeated slots for PRS signaling, a periodicity for sending the PRS signaling (see [0092], “ each PRS includes a positioning occasion occurrence period”), a bandwidth (BW) for sending the PRS signaling (see [0096] PRS bandwidth), or one or more beams for sending the PRS signaling, or a combination thereof; and
receiving, from a location server, signaling associated with the UE positioning procedure (see [0115], “UE that receives the RS for location measurement and performs location measurement as a measurement UE. In addition, the embodiments of the present invention are described by referring to a location server,”).
Regarding claim 11, You discloses method for wireless communication by a network entity comprising: configuring one or more base stations (BSs) with one or more parameters to be used for a user equipment (UE) positioning procedure (see [0008], “an index of a UE configured as a reference UE by a serving base station”) for determining a position of a UE (see [0115], “aid in determining such measurement and location information”) , the one or more parameters (see parameters [0097]) indicating a number of symbols per time unit for positioning reference signal (PRS) signaling, comb density of a desired PRS, a number of PRS occasions , a number of repeated slots for PRS signaling, a periodicity for sending the PRS signaling (see [0092], “ each PRS includes a positioning occasion occurrence period”), a bandwidth (BW) (see [0096] PRS bandwidth) for sending the PRS signaling, or one or more beams for sending the PRS signaling, or a combination thereof; and sending, to the UE, signaling associated with the UE positioning procedure.

Regarding claim 25 and 29, You discloses a user equipment (UE) and a network entity comprising: a transceiver; memory (see  memory [0350]); and a processor (see processor [0011]), communicatively coupled to the transceiver and the memory, wherein the processor is configured ( see [0008] an index of a UE configured as a reference UE by a serving base station of the measurement UE or by the measuremen) to cause the UE to: transmit a request associated with a UE positioning procedure for determining a position of the UE (see [0029], positioning procedure request), wherein the request indicates one or more parameters for the UE positioning procedure (parameters [0097]), the one or more parameters indicating a number of symbols per time unit for positioning reference signal (PRS) signaling, comb density of a desired PRS, a number of PRS occasions, a number of repeated slots for PRS signaling, a periodicity for sending the PRS signaling (see [0092], “ each PRS includes a positioning occasion occurrence period”), a bandwidth (BW) (see [0096] PRS bandwidth) for sending the PRS signaling, or one or more beams for sending the PRS signaling, or a combination thereof; and receive, from a location server, signaling associated with the UE positioning procedure (see [0115], “UE that receives the RS for location measurement and performs location measurement as a measurement UE. In addition, the embodiments of the present invention are described by referring to a location server,”).
Regarding 3, 12, You discloses the method of claim 2 and 11, wherein the one or more parameters indicate the number of symbols per time unit for PRS signaling (see [0048] Each subframe is 1 ms long and is further divided into two slots. 20 slots are sequentially numbered from 0 to 19 in one radio frame. Duration of each slot is 0.5 ms. A time interval in which one subframe is transmitted is defined as a transmission time interval (TTI).
Regarding claims 7, 16, You discloses the method of claim 2, wherein the one or more parameters indicate the periodicity for sending the PRS signaling (see [0092], “ each PRS includes a positioning occasion occurrence period”).
Regarding 8, 17, You discloses the method of claim 2 & 11, wherein the one or more parameters indicate the BW for sending the PRS signaling (see [0008], “an index of a UE configured as a reference UE by a serving base station of the measurement UE or by the measurement”).
Regarding 10, You discloses the method of claim 2, further comprising: receiving information regarding one or more known configurations of PRS, wherein the request indicates the one or more parameters by indicating a known configuration of PRS of the one or more known configurations of PRS ( see [0008] an index of a UE configured as a reference UE by a serving base station of the measurement UE or by the measurement).
Regarding claim 19, You discloses the method of claim 11, further comprising: obtaining, from the UE, a request to participate in the UE positioning procedure, wherein the request indicates the one or more parameters (see [0008] an index of a UE configured as a reference UE by a serving base station of the measurement UE or by the measurement).
Regarding claim 20, You discloses the method of claim 11, further comprising: obtaining, from at least one of the one or more BSs, a PRS configuration (see [0008] an index of a UE configured as a reference UE by a serving base station of the measurement UE or by the measurement).
Regarding claim 21, You discloses the method of claim 20, further comprising: sending, to the UE, the PRS configuration (see [0008] an index of a UE configured as a reference UE by a serving base station of the measurement UE or by the measurement).
Regarding claim 22, You discloses the method of claim 11, further comprising: turning on, for at least one BS of the one or more BSs, PRS signaling (see [0008] an index of a UE configured as a reference UE by a serving base station of the measurement UE or by the measurement).
Regarding claim 23, You discloses the method of claim 11, further comprising: turning off, for at least one BS of the one or more BSs, PRS signaling (see [0008] an index of a UE configured as a reference UE by a serving base station of the measurement UE or by the measurement).
Regarding claim 24, You discloses the method of claim 11, wherein the network entity comprises a location server (see “location server” [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. US 2017/0111880 A1 – discloses method for performing positioning in wireless communication system.
Allowable Subject Matter
Claims 4-6, 9, 13-15, 18, 26-28, 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643